             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HARRIS DAVIS REBAR, LLC,                 )
                                         )
               Plaintiff,                )
                                         )
      v.                                 )     17 C 6473
                                         )
STRUCTURAL IRON WORKERS                  )
LOCAL UNION NO. 1, PENSION               )     Judge John Z. Lee
TRUST FUND,                              )
                                         )
                                         )
               Defendant.                )

                       MEMORANDUM OPINION & ORDER

           Plaintiff Harris Davis Rebar, LLC (“HDR”) has filed a motion for protective

order and sanctions [51]. That same day, Defendant Structural Iron Workers Local

Union No. 1, Pension Trust Fund (“the Fund”) filed a motion seeking to compel HDR

to comply with Federal Rule of Civil Procedure 26(b)(5) [43]. For the reasons stated

herein, Plaintiff’s motion [51] is granted in part and denied in part, and Defendant’s

motion [43] is granted.

                       Factual and Procedural Background

      HDR filed this action in September 2017, seeking a declaratory judgment that

it is not required to pay contributions to the Fund under the Employee Retirement

Income Security Act (“ERISA”) and the Multiemployer Pension Plan Amendments

Act (“MPPAA”), 29 U.S.C. § 1381 et seq.       HDR is a national corporation that is

“principally engaged in the placement of reinforcing steel (rebar) in concrete

construction projects throughout the United States.” Compl. ¶ 28, ECF No. 1. The
Fund is a “multiemployer defined benefit pension fund” administered under 29 U.S.C.

§ 186(c)(5). Compl. ¶ 25. HDR contends that it has never been required to pay

contributions to the Fund, but that the Fund has sought to hold it accountable for

withdrawal liability under ERISA anyway.

      The Fund’s position centers on HDR’s relationship to two other corporate

entities, neither of which are parties to this action—Davis J.D. Steel, LLC (“DJD”)

and Old Chicago Steel, LLC (“Old Chicago”). HDR purchased some assets from DJD

in November 2012.       Compl. ¶ 47.     But, according to HDR, that purchase is

immaterial, because DJD “never operated in” the territorial jurisdiction of the

Structural Iron Workers Local Union No. 1 (“Local 1”). Id. ¶ 51.

      The Fund does not quibble with this statement such as it is, but claims that

DJD and Old Chicago were essentially the same entity, and that Old Chicago did do

work in Local 1 prior to 2012.     Id. ¶ 36.   Thus, as the Fund sees it, HDR is a

successor or an alter ego of either DJD or Old Chicago and, therefore, is subject to

withdrawal liability.   See Answer ¶ 57, ECF No. 23.      What is more, the Fund

contends that HDR, DJD, and Old Chicago structured the 2012 asset sale as a

“fraudulent transaction” intended to “avoid paying any contributions or withdrawal

liability to defined benefit pension funds across the country,” including the Fund.

Def.’s Resp. Pl.’s Mot. Sanctions at 3, ECF No. 59.

      This is not the first or even second time these parties have litigated HDR’s

liability under ERISA. In July 2014, HDR brought a declaratory judgment action


                                          2
seeking the same relief it does now. The parties agreed to dismiss that case without

prejudice. See Harris Davis Rebar, LLC v. Structural Iron Workers Local Union No.

1 Pension Tr. Fund, No. 14 C 5873 (N.D. Ill. filed July 31, 2014). After that, the

Fund commenced an arbitration against DJD and Old Chicago (and not HDR), which

continued for several years. Then, in June 2017, the Fund filed a lawsuit against

HDR under the successor-in-interest and alter ego theories. See Structural Iron

Workers Local Union No. 1 Pension Trust Fund v. Harris Davis Rebar, LLC, No. 17-

C-4922 (N.D. Ill. filed June 30, 2017). That suit is pending before this Court.

      While the 2014 lawsuit was ongoing, attorneys for the Fund took a series of

actions that are the subject of the parties’ present motions. According to HDR, on

November 3, 2014, the Fund’s attorneys Jeffrey Krol and Joseph Mallon (both of the

firm Johnson & Krol, LLC) met with Roger Struble, who was a former member, co-

manager, and vice president of HDR, as well as a former employee of DJD. Pl.’s

Mem. Supp. Mot. Sanctions at 3, ECF No. 53. Struble, who had resigned from HDR

in March 2014, “transferred to Fund counsel more than 3,000 emails (plus over 1500

attachments to those emails) to which Struble had access while employed” with HDR

(“the Struble Documents”). Id. at 3–4. HDR asserts that these documents included

“thousands of confidential and/or privileged emails and other documents,” as well as

“hundreds of privileged communications reflecting discussions that [HDR] and/or

[DJD] had with their attorneys or discussions about legal advice provided by those

attorneys.” Id. at 4. The Fund did not disclose its receipt of these documents to


                                          3
HDR at that time.

      The Fund admits that its attorneys received documents from Struble, but

characterizes the exchange as resulting from Struble’s unsolicited outreach to the

Fund. Def.’s Resp. Pl.’s Mot. Sanctions at 2. According to the Fund, Struble first

contacted “an Employer Trustee for the Pension Fund” in or around August 2014.

Id. Krol indicates that he then “researched whether he could communicate with

Struble, a former constituent of Old Chicago, [DJD] and HDR” and “determined that

it would not violate any ethical rules.” Id. Krol also had a telephone conversation

with Struble on August 14, 2014, to confirm that Struble was no longer an officer or

employee of HDR, DJD or Old Chicago.          Id. Krol claims that he, Mallon, and

Struble then met at a restaurant in Chicago on November 3, 2014. Id. at 3.

      At the meeting, Struble allegedly described his belief that the “transaction

between Old Chicago/[DJD] and HDR was set up to avoid paying any contributions

or withdrawal liability to defined benefit pension funds across the country, including

[the Fund].” Id. at 3. Struble then, “without any request from the [Fund’s] counsel,

showed [Krol] printed out emails regarding the fraudulent transaction.”             Id.

Struble later visited Johnson & Krol’s office and provided the lawyers with “all of the

emails he had on his personal computer.” Id.

      HDR says it was not aware that Struble had provided the Fund with these

documents until July 2017, when counsel for DJD and Old Chicago (who were still

engaged in arbitration with the Fund) informed HDR that the Fund had cited in a


                                          4
pleading what appeared to be privileged and confidential documents belonging to

HDR. Pl.’s Mem. Supp. Mot. Sanctions at 5 n.2. HDR’s attorney, Michael Congiu,

says he contacted Krol, who confirmed that he had received the Struble Documents

but declined to provide copies to Congiu. Id.

      The Fund finally produced the Struble Documents to HDR in March 2018

during discovery in this case. Id. at 5. Since then, it has identified Struble as a

potential witness in this matter and indicated that it may rely on the Struble

Documents to support its defenses to HDR’s claims. Id. HDR concluded that many

of the documents were confidential or privileged, so it asked the Fund not to use the

Struble Documents in this litigation. Id. at 6. The Fund would not agree. Id.

      Accordingly, HDR has filed a motion seeking to prohibit the Fund from relying

upon the Struble Documents in this case and to sanction it for its surreptitious receipt

of the documents. HDR also contends that Johnson & Krol should be disqualified

from representing the Fund; that the Fund should be directed to destroy all copies of

the Struble Documents and records that reference or were derived from them; that

the Fund should be barred from using any information derived from the Struble

Documents; that the Fund should be barred from relying on Struble as a witness; and

that HDR should be awarded its attorneys’ fees and costs incurred as a result of the

bringing of its motion. Id. at 1.

      The Fund, for its part, acknowledges that some of the Struble Documents

contain conversations between HDR and its counsel, but it argues that HDR must


                                           5
produce a privilege log pursuant to Rule 26(b)(5) if HDR intends to assert attorney-

client privilege as a basis to withhold the documents. Def.’s Mot. Compel ¶¶ 10–13,

ECF No. 43. And so the Fund has asked the Court to compel HDR’s compliance with

Rule 26(b)(5). Id. ¶ 15.

                                  Legal Standards

I.    Sanctions

      A court may issue sanctions against a party who violates the rules of discovery

in order to penalize the wrongdoer and to deter future misconduct.           See Dotson

v. Bravo, 321 F.3d 663, 667 (7th Cir. 2003). Rule 37(c)(1) states, “If a party fails to

provide information . . . as required by Rule 26(a) or 26(e), the party is not allowed to

use that information or witness to supply evidence on a motion, at a hearing, or at a

trial, unless the failure was substantially justified or is harmless.” In addition, or

alternatively, the Court may impose other sanctions up to and including dismissal of

the action. Fed. R. Civ. P. 37(b)(2), (c)(1). The Court also has inherent power aside

from Rule 37 to impose sanctions for bad-faith conduct. Rhodes v. LaSalle Bank,

N.A., No. 02 C 2059, 2005 WL 281221, at *2 (N.D. Ill. Feb. 1, 2005).

      Discovery sanctions are called for only when willfulness, bad faith, or fault is

shown. Marrocco v. Gen. Motors Corp., 966 F.2d 220, 224 (7th Cir. 1992). “Bad

faith” is characterized by intentional or reckless misconduct; “fault” by the degree of

reasonableness of the conduct. Id. Additional considerations include whether and

to what extent the opposing party was prejudiced by the improper conduct and the


                                           6
proportionality of the sanction to the conduct. Rhodes, 2005 WL 281221, at *2.

      Disqualification of an attorney may be an appropriate sanction for violation of

the attorney’s ethical or other duties, but it is a “drastic measure which courts should

hesitate to impose except when absolutely necessary.” Schiessle v. Stephens, 717

F.2d 417, 420 (7th Cir. 1983). Courts must carefully balance the attorney’s misdeeds

with “the prerogative of a party to proceed with counsel of its choice.” Id. Motions

to disqualify should be “viewed with extreme caution for they can be misused as

techniques of harassment.” Freeman v. Chi. Musical Instrument Co., 689 F.2d 715,

722 (7th Cir. 1982).

II.   Compliance with Rule 26(b)(5)

      The federal notice pleading system contemplates that parties will have broad

discovery to investigate the facts and help define and clarify the issues.

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978); United States v. Farley,

11 F.3d 1385, 1390 (7th Cir. 1993).        Accordingly, Rule 26(b)(1) gives parties

expansive power to discover information “regarding any nonprivileged matter that is

relevant to any party’s claim or defense.”       Fed. R. Civ. P. 26(b)(1).    Relevant

information need not be admissible at trial so long as it appears reasonably calculated

to lead to the discovery of admissible evidence. Id.; see also Kuttner v. Zaruba, 819

F.3d 970, 974 (7th Cir. 2016) (discovery is appropriately limited to “focus only on

capturing information reasonably calculated to lead to relevant evidence”).

      Because of the presumption in favor of broad discovery, a party seeking to


                                           7
withhold documents subject to a privilege bears the burden of establishing that the

privilege applies. United States v. BDO Seidman, 337 F.3d 802, 811 (7th Cir. 2003).

Under Rule 26(b)(5), a party withholding otherwise discoverable information must

(1) expressly make a claim of privilege, and (2) “describe the nature of the documents,

communications, or tangible things not produced or disclosed—and do so in a manner

that, without revealing information itself privileged or protected, will enable other

parties to assess the claim.”     Fed. R. Civ. P. 26(b)(5).    Similarly, if allegedly

privileged material has already been produced, the party asserting the privilege must

notify the receiving party “of the claim and the basis for it.” Id. The asserting party

should generally provide this information in a privilege log, which should identify for

each document: (1) the date, (2) the author and recipients, including their capacities;

(3) the subject matter of the document; (4) the purpose for its production; and (5) a

specific explanation of why it is privileged. Naik v. Boehringer-Ingelheim Pharm.,

Inc., No. 07 C 3500, 2008 WL 4866015, at *3 (N.D. Ill. June 19, 2008).

                                      Analysis

      HDR contends that Krol’s and Mallon’s conduct in obtaining the Struble

Documents violated several ethical duties and, thus, warrants sanctions, including

disqualification and a bar prohibiting the Fund from relying on the Struble

Documents or Struble himself.      In response, the Fund argues that its lawyers’

conduct was justified and did not violate any ethical rules, and that it should be

permitted to rely on evidence from Struble. What is more, the Fund disputes HDR’s


                                          8
characterization that any of the Struble Documents are privileged, but to the extent

they are, the Fund argues that HDR should be required to provide a privilege log in

accordance with Rule 26(b)(5).

I.    ABA Model Rule 4.4(b)

      HDR relies primarily on case law interpreting the American Bar Association

Model Rule of Professional Conduct (“ABA Model Rule”) 4.4, which deals with an

attorney’s duties with respect to the rights of third persons.1 ABA Model Rule 4.4(b)

states that a lawyer who receives a document or electronically stored information

relating to the representation of the lawyer’s client, and who knows that the

information was sent inadvertently, “shall promptly notify the sender.” Comment 2

to the Rule, however, explains that it does not address “[w]hether the lawyer is

required to take additional steps” beyond notifying the sender; nor does the Rule

apply to the receipt of information that, although unauthorized, is not the result of

inadvertence.    See also ABA Formal Ethics Opinion 06-440 (explaining that a

lawyer’s unsolicited receipt of privileged or confidential materials from a knowing

sender is “beyond the scope” of Rule 4.4(b)).

       Courts in this district have previously concluded that—although ABA Model

Rule 4.4(b) does not explicitly extend to situations involving intentionally-sent

privileged or confidential information—an attorney’s duty in that scenario remains


1      Illinois Rule of Professional Conduct 4.4 is materially indistinguishable from the
parallel ABA Model Rule, and this Court has generally adopted the ABA Model Rules. See
Local Rule 83.50.

                                           9
the same. For example, in Chamberlain Group, Inc. v. Lear Corporation, 270 F.R.D.

392 (N.D. Ill. 2010), the plaintiff’s counsel obtained documents from a former

employee of the defendant and had reason to believe that the documents were

privileged or confidential. Id. at 393–96. The court concluded that sanctions were

warranted because the plaintiff had failed to promptly notify the defendant of the

documents’ receipt. Id. The court “fail[ed] to see why [the duty to disclose] should

cease where confidential documents are sent intentionally and without permission.”

Id. at 398.

      Other courts are in agreement. See Raymond v. Spirit AeroSystems Holdings,

Inc., No. 16-1282-JTM-GEB, 2017 WL 2831485, at *14 (D. Kan. June 30, 2017)

(holding that plaintiff’s counsel “had a duty to, at minimum, immediately notify

defendants of the disclosure”); Burt Hill, Inc. v. Hassan, No. Civ.A. 09-1285, 2010 WL

419433, at *4–5 (W.D. Pa. Jan. 29, 2010) (same); see also Xyngular v. Schenkel, 890

F.3d 868, 874–875 (10th Cir. 2018) (upholding sanctions imposed on shareholder-

defendant who improperly “bypassed the judicial process” by obtaining confidential

information from an employee of the company-plaintiff in anticipation of litigation),

petition for cert. filed (U.S. Oct. 29, 2018) (No. 18-479); Webb v. CBS Broad., Inc., No.

08 C 6241, 2011 WL 1743338, at *12 (N.D. Ill. May 6, 2011) (explaining that the

principle of Rule 4.4—“respect for the rights of others”—carries an obligation to deal

candidly with an opposing party about documents that are plainly confidential).




                                           10
      This makes a lot of sense.     Although ABA Model Rule 4.4(b), on its face,

applies only to documents inadvertently provided by the sender, the Court—like

others before it—“frankly finds it nonsensical to apply a separate and lesser standard

to intentionally-disclosed documents,” Raymond, 2017 WL 2831485, at *14,

particularly where the sender is a former officer of an adverse party. After all, it

must be remembered that, in such circumstances, the privilege does not belong to the

officer or employee, but to the principal. Dexia Credit Local v. Rogan, 231 F.R.D.

268, 277 (N.D. Ill. 2004) (citing CFTC v. Weintraub, 471 U.S. 343, 349 (1985); Hayes

v. Burlington N. & Santa Fe Ry. Co., 752 N.E.2d 470, 474 (Ill. App. Ct. 2001); see also

Model Rule 1.13(a). And while the ABA Committee on Ethics and Professional

Responsibility does not go so far as to “assume” that privileged information—the kind

that rightfully belongs to the principal but is intentionally provided to an adversary

by an agent or former agent without the principal’s authorization—can be said to be

“inadvertently sent” by the principal within the meaning of Rule 4.4(b), see ABA

Formal Ethics Opinion 06-440, such an extension is not at all farfetched and seems

eminently reasonable.

      Furthermore, even if Rule 4.4(b) can be read not to apply in this context at all,

an attorney’s obligations do not end with Rule 4.4(b). As the ABA has recognized,

“[t]he Rules do not exhaust the moral and ethical considerations that should inform

a lawyer[’s conduct.]” ABA Formal Ethics Opinion 06-440. See Raymond, 2017 WL

2831485, at *9 (“ABA sources acknowledge that a lawyer’s receipt of materials sent


                                          11
intentionally but from an unauthorized source is a matter of law beyond the scope of

Rule 4.4(b)”). Other considerations include the rules governing discovery, as well as

other ethical rules, such as those involving communication with represented persons

under Model Rule 4.2 (a discussion of which follows), fairness to the opposing party

under Model Rule 3.4, and candor to the tribunal under Model Rule 3.3.

      Thus, the principles underlying Rule 4.4(b), as well as “obligations of decency,

fundamental fairness, and frankly the golden rule, should” prompt a lawyer in this

situation to “notify [the opposing party] in order to avoid problems later.” Raymond,

2017 WL 2831485, at *14. A lawyer who knows he is skirting the line of attorney-

client privilege “proceed[s] at [his client’s] peril” whether he receives the documents

inadvertently or intentionally. Burt Hill, 2010 WL 419433, at *4. The same is true

when it comes to confidential or proprietary information.        “[I]t is generally an

improper litigation tactic to use a disgruntled employee to secretly obtain non-public

internal business documents from an opposing party.”          Chamberlain Grp., 270

F.R.D. at 398 (internal quotations and citations omitted).

      Here, the Fund’s attorneys were approached by someone they knew to be a

former officer and director of HDR, who necessarily would possess a great deal of

confidential and privileged information. What is more, the lawyers admit that the

substance of their conversation with Struble, and some of the documents he provided

to them, did reveal conversations HDR had with its own counsel on legal and

corporate matters. See Def.’s Resp. Pl.’s Mot. Sanctions at 8 (“Struble intentionally


                                          12
and voluntarily produced the emails to the [Fund’s] counsel to blow the whistle on a

fraud being perpetrated by his former companies with the assistance of counsel.”).

In other words, Krol and Mallon accepted the Struble Documents with full awareness

that they likely contained privileged or confidential material. The attorneys should

not have accepted these documents without, at a minimum, notifying counsel for

HDR. See Chamberlain Grp., 270 F.R.D. at 398.

      The Fund tries to distinguish Chamberlain on the basis that it involved

“multiple conversations” with the ex-employee, while the Fund’s counsel “had a single

meeting with Struble, [and] received one set of documents on one occasion.” Def.’s

Resp. Pl.’s Mot. Sanctions at 9. But it appears that Krol spoke with Struble over the

phone and met him in person at least twice, including at counsel’s office. Id. at 2–3.

Whatever the case, the Fund’s attorneys undoubtedly knew that Struble might

provide confidential or privileged information, but did nothing to alert HRD. That

is the point of Chamberlain.

      Similarly, the Fund argues that Raymond and Burt Hill are not persuasive

because they involved anonymous sources rather than known individuals. But it is

difficult to see why that would matter.       Indeed, the Raymond court looked to

Chamberlain and similar cases and held that parties must notify their opponents

upon receiving “clearly unauthorized” material. Raymond, 2017 WL 2831485, at

*14; see Burt Hill, 2010 WL 419433, at *5.




                                         13
      The Fund also points to Chesemore v. Alliance Holdings, Inc., 276 F.R.D. 506

(W.D. Wis. 2011), where the district court declined to hold that Rule 4.4(b) applied to

intentional-but-unauthorized disclosures. Id. at 515. But this Court respectfully

declines to follow Chesemore for several reasons. First, in Chesemore, the lawyers

did not directly participate in obtaining confidential materials, like the Fund’s

counsel here. Chesemore, 276 F.R.D. at 515; see Raymond, 2017 WL 2831485, at

*11–12. Second, Chesemore dealt with an attorney’s fitness to be class counsel under

Rule 23, rather than the scope of an attorney’s obligations during discovery. Third,

the Chesemore court limited its analysis to the plain language of Model Rule 4.4(b),

noting that no party “attempt[ed] to articulate” any reasons to extend the rule beyond

unintended disclosures.    Chesemore, 276 F.R.D. at 515; see Raymond, 2017 WL

2831485, at *12. But it is difficult to see how the concerns giving rise to Model Rule

4.4(b) are not greater, as opposed to less, when the unauthorized disclosure of

confidential and privileged information is intentional, rather than accidental, and the

attorney who receives the information actively acquired it. The holder of a privilege

is no less harmed if its agent or former agent—without its knowledge or consent—

provides privileged information to opposing counsel intentionally, rather than

unintentionally.

II.   ABA Model Rule 4.2

      If any doubt that the Fund’s counsel overstepped their ethical boundaries

remains, one need only consider ABA Model Rule 4.2. Quite apart from a lawyer’s


                                          14
obligations with respect to information sent from third parties, ABA Model Rule 4.2

restricts a lawyer’s ability to communicate with constituents of a represented entity.2

And, while it is true that the rule does not expressly prohibit a lawyer from

communicating with a former constituent, Comment 7 warns that a lawyer may not

communicate with even a former employee in a way that “violate[s] the legal rights

of the organization” and directs readers to Rule 4.4.

      Thus, read together, Rules 4.2 and 4.4 allow an attorney to communicate with

a former constituent, but limits those communications to non-confidential and non-

privileged information. This obligation to avoid infringing a represented entity’s

attorney-client privilege when meeting with a former agent of that entity is well-

established. See Orlowski v. Dominick’s Finer Foods, Inc., 937 F. Supp. 723, 728

(N.D. Ill. 1996) (reminding lawyers that while they may meet with nonclient former

constituents, they may not discuss “any privileged information to which they were

privy”); see also Tomasian v. C.D. Peacock, Inc., No. 09 C 5665, 2012 WL 2590493, at

*7 (N.D. Ill. July 3, 2012) (same); E.E.O.C. v. Univ. of Chi. Med. Ctr., No. 11 C 6379,

2012 WL 1329171, at *4 (N.D. Ill. Apr. 16, 2012) (same); Restatement (Third) of the

Law Governing Lawyers § 102 (2000) (“A lawyer communicating with a

nonclient . . . may not seek to obtain information that the lawyer reasonably should




2      As with ABA Model Rule 4.4, Illinois Rule of Professional Conduct 4.2 is virtually
identical to the parallel ABA Model Rule.

                                           15
know the nonclient may not reveal without violating a duty of confidentiality to

another imposed by law.”).

       For these reasons, the Court finds that the Fund’s attorneys violated their

ethical obligations by meeting with Struble, actively discussing with him matters

they knew were likely to be confidential or privileged, and requesting and obtaining

such information from him.

III.   Privileged Nature of the Struble Documents

       As an argument of last resort, the Fund contends that the obligations described

above do not apply because the Struble Documents are not privileged.               The

documents, it argues, either do not concern conversations between HDR and its

counsel, or, if they do, those conversations are evidence of a crime or fraud committed

with the assistance of counsel.     See ABA Model Rule 1.6(b)(2) (the “crime-fraud

exception” to attorney-client privilege). But the existence of the privilege is for the

Court, not counsel, to determine.    See, e.g., Raymond, 2017 WL 2831485, at *15

(explaining that a party receiving documents from a former constituent “sidesteps the

orderly discovery process, and inappropriately permit[s] . . . counsel to be the

ultimate gatekeeper” of “claims of confidentiality and privilege”); Xyngular Corp. v.

Schenkel, 200 F. Supp. 3d 1273, 1316 (D. Utah) (“It was inappropriate for the

[lawyers] to unilaterally decide whether the documents were proprietary,

confidential, or privileged[.]”).




                                          16
      The Fund’s attorneys themselves characterize the Struble Documents as

containing conversations between HDR and its counsel concerning its legal

obligations with respect to ERISA, as well as other corporate matters. Accordingly,

even if an exception to privilege were to ultimately apply, the Fund was well aware

that many of Struble Documents would at least be the subject of a claim of privilege

or confidentiality. As such, its attorneys should have notified opposing counsel when

they received the documents, and they should have refrained from speaking to

Struble about potentially privileged or confidential matters.

IV.   Sanctions

      While a number of district courts have addressed this issue, neither the

Seventh Circuit nor the Supreme Court has spoken on an attorney’s duty with respect

to the intentional but unauthorized disclosure of confidential or privileged

information obtained from a third-party.      What is more, the Court accepts the

representations by the Fund’s counsel that they researched the ethical and legal

implications of doing so and believed themselves justified. Accordingly, the Court

finds that this is not a case in which the “drastic measure” of disqualification is

“absolutely necessary.” Schiessle, 717 F.2d at 420; see Burt Hill, 2010 WL 419433,

at *6 (denying motion to disqualify where the attorneys sought ethical advice before

accepting unauthorized documents).

      That said, the attorneys’ actions were reckless—at the very least—given the

case law in this district and elsewhere. Instead of notifying HDR’s counsel when


                                         17
they received the Struble Documents, as they should have done, the Fund’s attorneys

waited over three years to do so, and the passage of time has prejudiced the ability of

HRD to circumscribe the harm.

      Accordingly, weighing the totality of the circumstances before it, the Court

finds that the following sanctions are necessary and appropriate to address the harm

to HDR. First, the Fund is ordered to destroy any and all copies of documents or

electronically stored information that it received from Struble, as well as any records,

notes, or other documents that reference or were derived from them. The Fund may

not use the information derived from the Struble Documents unless it independently

receives that information through discovery or as further discussed below.         The

Court declines to bar the Fund from calling Struble as a witness, but cautions the

Fund that it must refrain from eliciting any testimony that would infringe on HDR’s

attorney-client privilege or disclose confidential trade secret information. To the

extent HDR objects to specific testimony, those objections can be dealt with as they

arise. Furthermore, the Fund is ordered to reimburse HDR its reasonable attorney’s

fees and costs associated with bringing the motion for sanctions. HDR shall provide

a statement to the Fund’s counsel of the fees it seeks, and the parties shall endeavor

to resolve the amount. If the parties cannot agree, then HDR may file a motion

asking the Court to set the amount.




                                          18
V.     Privilege Log

       The Fund has moved to compel HDR to comply with Federal Rule of Civil

Procedure (“Rule”) 26(b)(5) in the event that HDR seeks protection of any of the

Struble Documents. HDR responds that the conduct of the Fund’s attorneys was so

egregious that it should not be required to undertake the cumbersome task of

producing a privilege log to stop the Fund from using its improperly-obtained

documents.     The Court has not required HDR to produce a privilege log before

deciding that sanctions are warranted for the Fund’s attorneys’ conduct, so to some

degree, the Court agrees with HDR. But to the extent that HDR is asking the Court

to sanction the Fund by relieving HDR of its obligation to create a privilege log for

any Struble Document that is responsive to discovery requests propounded by the

Fund in this case, that request is denied.

       Accordingly, to the extent any of the Struble Documents contain information

that is relevant and responsive to the Fund’s discovery requests, HDR must produce

the documents or provide a privilege log for any documents that it withholds under a

claim of privilege.3 In other words, the Fund’s motion to compel compliance with




3     Furthermore, to the extent that any of the Struble Documents contain relevant and
responsive information that would constitute a confidential trade secret, HDR should
produce it subject to a protective order or file a motion under Rule 26(c). The Court will
address HDR’s objections to the scope of the Fund’s discovery requests, as raised through the
Fund’s motion to compel [44], in a separate order.


                                             19
Rule 26(b)(5) is granted, and HDR must provide the Fund with a privilege log in

accordance with Rule 26(b)(5) within 28 days.

                                   Conclusion

      HDR’s motion for a protective order and sanctions [51] is granted in part and

denied in part as stated above. The Fund’s motion to compel compliance with Rule

26(b)(5) [43] is granted.   HDR must provide the Fund with a privilege log in

accordance with Rule 26(b)(5) within 28 days.




Date: 2/5/19                                      /s/John Z. Lee




                                        20
